United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30451
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS ALONSO RODRIGUEZ-GUTIERREZ, also known as Saul
Martinez-Guevara, also known as Luis Rodriguez, also
known as Saul Alberto Martinez-Guevara, also known as
Alonzo Martinez-Lopez, also known as Luis Alonso
Gutierrez-Rodriguez, also known as Luis Martinez,
also known as Alonso Martines,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:03-CR-373-F
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Luis Alonso Rodriguez-Gutierrez ("Rodriguez") appeals from

his sentence following a guilty plea to illegal re-entry

following deportation subsequent to an aggravated felony, in

violation of 8 U.S.C. § 1326(a) and (b).    The district court

ordered that the sentence run consecutive to an anticipated but

not yet imposed sentence for revocation of supervised release.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30451
                                -2-

Rodriguez argues that the district court lacked authority to

order a consecutive sentence under 18 U.S.C. § 3584(a).

     Although the Government argues that the case is moot because

the revocation sentence was ordered to run consecutive to the

sentence challenged here, we are not convinced that we cannot

even theoretically grant relief.   See Vieux Carre Property Owners

v. Brown, 948 F.2d 1436, 1446 (5th Cir. 1991).   We ordinarily

review a district court's decision to impose consecutive rather

than concurrent sentences for abuse of discretion.    See United

States v. Lynch, 378 F.3d 445, 447 (5th Cir. 2004).   Because

Rodriguez did not object to the consecutive sentence in the

district court, however, we review for plain error.    See FED. R.

CRIM. P. 52(b); United States v. Calverley, 37 F.3d 160, 162 (5th

Cir. 1994)(en banc).   Under our precedent, which Rodriguez

acknowledges, the district court's consecutive sentence did not

constitute plain error.   See United States v. Brown, 920 F.2d
1212, 1216-17 (5th Cir. 1991).

     AFFIRMED.